ROSS, Circuit Judge,
dissenting.
I do not agree that there was an “explicit discharge” in this case. The employer took the only course consistent with the health of the employee and his own business. I agree completely with the reasoning of Judge Urbom as expressed in his opinion as follows:
It is clear that the defendants never intended to discharge the plaintiff or cause her to resign. The intent was to remove her from bartending duties after January 1 and give her other duties in the lounge more in keeping with the management’s perceptions of the limitations of pregnant women in general and, in part, of the plaintiff in particular once her condition became more advanced. The offer of cocktail work in January does not indicate an intent to fire the plaintiff after January, but was a sign that Maughan was willing to give her cocktail work when she could. There is no evidence that the defendants intended to discharge the plaintiff later against her will. Instead, Mrs. Mettlen testified, a waitress in the restaurant had worked during her pregnancy until she voluntarily quit, and each case is treated separately. As for the plaintiff, Mrs. Mettlen agreed that the plaintiff could have come back after the baby was born “[a]t her wishes, and whatever period of time she wanted to take off[.] ... And there wasn’t any discussion about that she had to be off any particular period of time[.]”
I would affirm the ruling of the district court.